 In the Matter ofTHE WESTERNUNIONTELEGRAPHCOMPANYandCOMMERCIALTELEGRAPHERS'UNION, A. F. OF L.CaseNo. R-4378.-Decided October 29, 1942Jurisdiction:telegraph industry.Investigation and Certification of Representatives:existence of question; re-fusal to accord any organization recognition until certified by the Board ;election necessary.Unit Appropriatefor CollectiveBargaining:all employees at the Peoria, Illi-nois, office of the Company, with specified inclusions and exclusions ; stipula-tion as to.Mr. W. A. Rosenbaum,of Chicago, Ill., for the Company.Mr. Henry G. Steinbrenner,of Chicago, Ill., for the C. T. U.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by CommercialTelegraphers' Union, herein called the C. T. U., alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of The Western Union Telegraph Company, Peoria, Illinois, herein called the Company, the National Labor Relations Board'provided for an appropriate hearing upon due notice before RobertE. Dickman, Trial Examiner. Said hearing was.held at Chicago,Illinois, on October 14, 1942.The Company and the C. T. U. ap-peared and participated in the hearing.'All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial 'Exam-iner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.'American Communications Association was served with notice,but did not appear-atthe hearing.45 N. L. R. B., No. 25.126 THE WESTERN UNION TELEGRAPH COMPANY127Upon the entire record in the case, the Board making the following: ,FINDINGS OF FACTI.THE BUSINESS'OF THE COMPANYThe Western Union Telegraph Company is a New York corpora-tionwith its principal office in New York City. It is engaged ithroughout the United States and in various foreign countries in thereceiving and transmission by telegraph and cable of intrastate, inter-state, and international 'communications. In the operation of itsnational and international communications system, the Companyowns and/or operates 210,311 miles of pole lines, 4,082 of landlinecable, 1,878,197 miles of wire, 30,312 nautical miles of ocean cable,and 19,140 telegraph offices.We are' here concerned with, the Peoria,Illinois, office of the Company.If.THE ORGANIZATION INVOLVEDCommercial Telegraphers' Union is a labor organization affiliatedwith the American Federation of Labor, admitting to, membershipemployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize any labor organization as arepresentative of its employees until'such time. as the Board deter-mines the appropriate bargaining agency or agencies.A statement of the Regional Director, introduced into evidenceduring the hearing, indicates that the C. T. U. represents a substan-tial number of the employees in the unit hereinafter found to beappropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section,9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allemployees at the Peoria,'Illinois, office of the Company, including theemployees at Pekin, Illinois, but excluding the superintendent, deliv-ery department manager, superintendent's chief clerk, chief operator,2The Regional Director reported that the C.T. U. presented 32 membership applicationcards, bearing the names of persons who appear on the September 2, 1042, pay roll of theCompany.There are approximately 72 employees in the unit hereinafter found to beappropriate. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDchief operator's confidential clerk, early night chief operator, cityforemen, temporary employees, temporary distribution messengers,and floating. line gangs, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act.3V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the, Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c)' of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it, isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The WesternUnion Telegraph Company, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among' theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including any such employees who didnot work during said pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding any who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by Commercial Telegraphers' Union, affil-iated with the American Federation of. Labor, for the -purposes ofcollective bargaining.8'The Peoria, Illinois, office of the Company is a divisional office and is the type of officethat has been set up by the Board in the past as separate appropriate bargaining-units.